                                                                           FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                             AUG2 0 2019
                         GREAT FALLS DIVISION                            Cieri<, U.S Di&trict Court
                                                                            District Of Montana
                                                                                 Missoula




 UNITED STATES OF AMERICA,
                                                   CR 02-52-GF-DLC
                      Plaintiff,

        vs.                                         ORDER

  VICTOR CHARLES FOURSTAR,

                      Defendant.


      Before the Court are Defendant Victor Charles F ourstar' s pro se motions for

recusal and suppression of evidence. (Doc. 300.) The Court denies the motions.

The standard for recusal is not met, and suppression is not available.

      F ourstar moves the undersigned to recuse himself from this case, as well as

United States Magistrate Judge John T. Johnston, on the grounds of the appearance

of bias. A judge must recuse due to "personal bias or prejudice concerning a

party," 28 U.S.C. § 455(b)(l), when "a reasonable person with knowledge of all

the facts would conclude that the judge's impartiality might reasonably be

questioned," Herrington v. Cty. ofSonoma, 834 F .2d 1488, 1502 (9th Cir. 1987)

(quoting United States v. Nelson, 718 F.2d 315,321 (9th Cir. 1983)).

      This is Fourstar's third motion to recuse the undersigned. (See Docs. 181 &

257.) Similar motions have been made with regard to other judges in the district,

                                         -1-
particularly in advance of revocation hearings. (See Docs. 181, 188, 257, 266.)

The Court nonetheless reviews the adequacy of the present motion without regard

to its prior decisions.

       Here, Fourstar argues that recusal is necessary because: (1) the Court relied

on a statute not cited by Fourstar in its most recent denial of a recusal motion; and

(2) the undersigned did not personally sign Fourstar's latest arrest warrant, which

was signed on the undersigned's behalf by the Honorable Donald W. Molloy,

Senior District Judge for the District of Montana. Neither is grounds for recusal.

The Court is responsible for compliance with law not cited by pro se litigants;

indeed, such responsibility protects the legal rights of litigants proceeding without

the assistance of counsel. And the review ofFourstar's arrest warrant by a neutral,

detached magistrate-in this instance, Judge Molloy-satisfies his constitutional

rights and does not present a valid basis for recusal. In short, Fourstar relies on

nothing more than the Court's performance of its judicial duties, which is an

inadequate basis for recusal. See Liteky v. United States, 510 U.S. 540, 555 (1994)

("[J]udicial rulings alone almost never constitute a valid basis for a bias or

partiality motion.").

       F ourstar also moves for suppression of evidence "supporting his failing to

register as a sex offender" and of two pending Fort Peck Tribal Court warrants.

(Doc. 300 at 4.) The exclusionary rule does not apply in revocation proceedings


                                         -2-
such as that pending before the Court, and Fourstar accordingly cannot be entitled

to suppression.

      IT IS ORDERED that the motions for recusal and suppression (Doc. 300)

are DENIED.

      DATED this 2.0~ ay of August, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -3-
